Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein sensors to detect movement and other physical inputs related to a user of the automated medication dosing and dispensing system; an object information retrieval subsystem that is activatable to automatically obtain information related to objects with which the user is interacting, the object information retrieval subsystem comprising a wireless tag reader; a computer-readable storage medium comprising program code instructions; and a processor, wherein the program code instructions are configurable to cause the processor to perform a method comprising the steps of: determining, from sensor readings obtained from the sensors, occurrence of a gesture- based physical behavior event of the user; in response to determining the occurrence of the gesture-based physical behavior event, activating and operating the wireless tag reader of the object information retrieval subsystem; obtaining information related to at least one item associated with recent user interaction, via transmission over a wireless link between the wireless tag reader and at least one wireless tag of the at least one item; and adjusting medication dosage, medication dispensing parameters, or both medication dosage and medication dispensing parameters of the automated medication dosing and dispensing system in response to the determining and based on the information obtained for the at least one item in combination with all other claimed elements of independent claims 1 and 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174